                         Case
                         Case2:20-cv-00703-JCM-BNW
                              2:20-cv-00703-JCM-BNW Document
                                                    Document11
                                                             8 Filed
                                                               Filed05/07/20
                                                                     05/08/20 Page
                                                                              Page11of
                                                                                    of22



                      1 McCormick, Barstow, Sheppard,
                        Wayte & Carruth LLP
                      2 Wade M. Hansard
                        Nevada Bar No. 8104
                      3   wade.hansard@mccormickbarstow.com
                        Jonathan W Carlson
                      4 Nevada Bar No. 10536
                          jonathan.carlson@mccormickbarstow.com
                      5 Renee M Maxfield
                        Nevada Bar No. 12814
                      6   renee.maxfield@mccormickbarstow.com
                        8337 West Sunset Road, Suite 350
                      7 Las Vegas, Nevada 89113
                        Telephone:    (702) 949-1100
                      8 Facsimile:    (702) 949-1101

                  9 Attorneys for GEICO ADVANTAGE
                    INSURANCE COMPANY erroneously sued and
                 10 served herein as GEICO INSURANCE
                    COMPANY
                 11
                                              UNITED STATES DISTRICT COURT
                 12
                                         DISTRICT OF NEVADA, SOUTHERN DIVISION
                 13

                 14
                         JUAN IBARRA, individually,                       Case No. 2:20-cv-00703-JCM-BNW
                 15
                                      Plaintiff,                          STIPULATION AND ORDER TO
                 16                                                       DISMISS THE SECOND, THIRD AND
                               v.                                         FOURTH CAUSES OF ACTION IN
                 17                                                       PLAINTIFF’S COMPLAINT WITHOUT
                    GEICO INSURANCE COMPANY, an entity                    PREJUDICE AND TO WITHDRAW
                 18 licensed to do business in the State of Nevada;       DEFENDANT’S MOTION TO DISMISS,
                    DOES I through V; and BUSINESS                        OR IN THE ALTERNATIVE, TO
                 19 ENTITIES I through V, inclusive,                      SEVER/BIFURCATE AND TO STAY
                                                                          CLAIMS FOR BAD FAITH AS MOOT
                 20                   Defendants.

                 21

                 22            Both parties, by and through their counsel of record do hereby stipulate as follows:

                 23            IT IS HEREBY STIPULATED that the second, third and fourth causes of action in

                 24 Plaintiff’s Complaint be dismissed without prejudice;

                 25            IT IS FURTHER STIPULATION that in light of the parties’ Stipulation to Dismiss the

                 26 / / /

                 27 / / /
                                                                                    Case No. 2:20-cv-00703-JCM-BNW
                 28 / / /
                          STIPULATION AND ORDER TO DISMISS THE SECOND, THIRD AND FOURTH CAUSES OF ACTION IN
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                           PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE AND TO WITHDRAW DEFENDANT’S MOTION TO
    CARRUTH LLP           DISMISS, OR IN THE ALTERNATIVE, TO SEVER/BIFURCATE AND TO STAY CLAIMS FOR BAD FAITH
 8337 WEST SUNSET
  ROAD, SUITE 350                                                AS MOOT
LAS VEGAS, NV 89113
                          Case
                          Case2:20-cv-00703-JCM-BNW
                               2:20-cv-00703-JCM-BNW Document
                                                     Document11
                                                              8 Filed
                                                                Filed05/07/20
                                                                      05/08/20 Page
                                                                               Page22of
                                                                                     of22



                      1 second, third and fourth causes of action without prejudice that GEICO’s Motion to Dismiss, or in the

                      2 Alternative, to Sever/Bifurcate and to Stay is moot and is therefore withdrawn.

                      3               DATED this 7th day of May, 2020

                      4                                                 GREENMAN GOLDBERG RABY & MARTINEZ
                      5

                      6                                                 By           /s/ William Martin
                                                                             Gabriel A Martinez, Nevada Bar No. 326
                      7                                                      Dillon G. Coil, Nevada Bar No. 11541
                                                                             William Martin, Esq., Nevada Bar No. 2534
                      8                                                      2770 South Maryland Parkway, Suite 100
                                                                             Las Vegas, NV 89109
                      9
                                                                             Tel. (702) 384-1616
                 10                                                          Attorneys for Juan Ibarra

                 11                   DATED this 7th day of May, 2020

                 12                                                     McCORMICK, BARSTOW, SHEPPARD,
                                                                        WAYTE & CARRUTH LLP
                 13

                 14
                                                                        By           /s/ Wade M. Hansard
                 15                                                          Wade M. Hansard, Nevada Bar No. 8104
                                                                             Jonathan W. Carlson, Nevada Bar No. 10536
                 16                                                          Renee M. Maxfield, Nevada Bar No. 12814
                                                                             8337 West Sunset Road, Suite 350
                 17
                                                                             Las Vegas, Nevada 89113
                 18                                                          Tel. (702) 949-1100
                                                                             Attorneys for GEICO ADVANTAGE
                 19                                                          INSURANCE COMPANY, erroneously sued and
                                                                             served as GEICO INSURANCE AGENCY, INC.
                 20
                                                                         ORDER
                 21
                                      IT IS SO ORDERED.
                 22
                                            May___
                                      DATED this 8, 2020.
                                                    day of _______________, 2020
                 23

                 24

                 25                                                     By
                                                                             UNITED STATES DISTRICT COURT JUDGE
                 26                                                          or UNITED STATES MAGISTRATE JUDGE
                 27       6817523.1

                                                                     2               Case No. 2:20-cv-00703-JCM-BNW
                 28
                           STIPULATION AND ORDER TO DISMISS THE SECOND, THIRD AND FOURTH CAUSES OF ACTION IN
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                            PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE AND TO WITHDRAW DEFENDANT’S MOTION TO
    CARRUTH LLP            DISMISS, OR IN THE ALTERNATIVE, TO SEVER/BIFURCATE AND TO STAY CLAIMS FOR BAD FAITH
 8337 WEST SUNSET
  ROAD, SUITE 350                                                 AS MOOT
LAS VEGAS, NV 89113
